UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-4607


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT MISSOURI,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:00-cr-00498-MBS-1)



Submitted:   June 10, 2010                     Decided:   June 23, 2010


Before WILKINSON and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.     W. Walter Wilkins, United States
Attorney, David C. Stephens, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vincent Missouri appeals the thirty-six month sentence

imposed by the district court following revocation of his term

of supervised release.          On appeal, Missouri’s sole argument is

that the district court erred in denying his motion to proceed

pro se.     Finding no reversible error, we affirm.

              While the Sixth Amendment grants a defendant the right

to proceed pro se at trial, Faretta v. California, 422 U.S. 806,

819 (1975), it does not extend that right to supervised release

revocation proceedings.         United States v. Hodges, 460 F.3d 646,

650    (5th    Cir.   2006).      Instead,        Federal      Rule   of   Criminal

Procedure      32.1(b)(2)    governs   the       defendant’s     right     to   self-

representation, granting a defendant the right to retain counsel

or request appointment of counsel unless that right is knowingly

and voluntarily waived.         United States v. Farrell, 393 F.3d 498,

500 (4th Cir. 2005).         The district court’s denial of a motion to

proceed   pro    se    is   reviewed   for       abuse    of   discretion.        See

Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973) (stating “that the

decision as to the need for counsel must be made on a case-by-

case   basis    in    the   exercise   of    a    sound    discretion”).        Even

assuming, without deciding, that the district court abused its

discretion in denying Missouri’s motion to proceed pro se, we

find that any error was harmless and did not affect Missouri’s

                                        2
substantial rights, as the district court allowed both counsel

and   Missouri   ample       opportunity        to    advance     Missouri’s     pro   se

argument.      See    Fed.     R.   Crim.       P.   52(a)   (“Any     error,    defect,

irregularity,    or    variance       that       does    not     affect      substantial

rights must be disregarded.”).

            Accordingly, we deny Missouri’s motion to file a pro

se supplemental brief and affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions     are    adequately           presented    in   the    materials

before   the   court    and     argument        would    not     aid   the   decisional

process.

                                                                                AFFIRMED




                                            3